DETAILED ACTION
This communication responsive to the request for continued examination (RCE) filed on 08/26/2021. Claims 1-10, 13, 23, 31-32 and 34-35 have been canceled. Claim 44 has been added new. Claims 11-12, 14-22, 24-30, 33, 36-43 have been amended. Claims 11-12, 14-22, 24-30, 33 and 36-44 are pending and are directed towards AUTHENTICATION DEVICE, AUTHENTICATION SYSTEM, AND AUTHENTICATION METHOD.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/27/2021 was Acknowledge. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. In particular, the phrase “Said challenge…” in the abstract line 4 should be avoided. Appropriate correction is required.

Claim Objections
Claims 17, 22, 30 and 36 objected to because of the following informalities: 
Claim 17, the claim recites “wherein a reaction time corresponding to each of the plurality of challenges are different” which should be “wherein a reaction time corresponding to each of the plurality of challenges [[are]] is different” 
Claim 22, the claim recites “…the user to authenticated…” which should be “…the user to be authenticated…”
Claims 30 and 36, the claims recite “outputting plurality of challenges…” which should be “outputting a plurality of challenges…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 11-12, 14-22, 24-30, 33 and 36-44 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 25, 27, 28 and 29 recite the limitations “requesting the user to perform a motion […] determine whether a motion performed by the user…” is vague and not clear whether the determination process is referring to the motion in the challenge, or any other motion.

Claims 25, 27, 28, 29, 30, 33, 36 and 37 recite the limitation “determine whether time information regarding the plurality of challenges and an input duration corresponding to the motion satisfies a condition” which is vague and not clear. It is not understood what is the condition, and how the condition will meet both, the time information regarding the plurality of challenges, and the input duration. For the purpose of examination, the examiner interpreted the limitation in light of the specification to determine whether time information regarding the challenge and the response to the challenge satisfies a predetermined time condition. 
 
Claims 18, 24, 25, 27, 28, 29, 30, 33, 36 and 37 recite the limitations “the input duration is a duration of time that the user is continuously inputting to the captured image while performing the motion” which is vague and not clear. It is not understood how the user is continuously inputting to the captured image, input duration is a piece of data and inherently does not contain a component that is "continuously inputted" as the data is already collected and is not being collected in real time in this limitation's recitation. For the purpose of examination, 

Claims 11-12, 14-17, 19-22, 26 and 38-44 are rejected due to their dependency on independent claims 28, 25 and 29 respectively

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 11-12, 14-20, 22, 24-30, 33 and 36-37 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 5-8, 10-16, 18-20, 23-25 and 29  of US application No. 16/281,297 in view of Kiso Japanese Patent No. JP4860049B2. Although some of the conflicting claims are not identical, they are not patentably distinct from each other because both the current invention and US application No. 16/281,297 are drawn to a methods and systems for authenticating a user using a plurality of challenges, to verify that the user is a real existing human being, and to authenticate an access to an external device, and are significantly similar and the claimed features seem to be identical with various obvious alternate method of user authentication.
The table below compares the two applications. Adding the limitations (determine whether a motion performed by the user is correct based on the captured image) to the instant claims does not make the instant application patentably distinct. Kiso teaches this limitation (The living body discriminating unit 41 compares the condition with the condition passed from the facial expression pattern condition generating unit 43. In this case, since the condition is that the mouth is opened, it is determined that the patterns match, as a result of the comparison, and the user performs facial expression as requested and determines that the pattern 1 has passed. Kiso, para [0053]). 
It would have been obvious to one having ordinarily skill in the art before the effective filing date of the claimed invention, to include the limitation (determine whether a motion performed by the user is correct based on the captured image) for the obvious reason of authenticating the user based on the correct response to the challenge, which increase the security of the system. 
Adding the limitation (output an icon image corresponding to the first challenge, the icon image representing a face corresponding to the first challenge) to the instant claims does not make the instant application patentably distinct. Kiso teaches this limitation (The generated face image pattern is displayed on the output device 2 through the control unit 31. Kiso, para [0042])( since two patterns “open mouth” and “brow up eyebrows” are generated, first, the output device 2 is displayed on the output device 2 to request the user to open the mouth. Kiso, para [0052])
It would have been obvious to one having ordinarily skill in the art before the effective filing date of the claimed invention, to include limitations (output an icon image corresponding to the first challenge, the icon image representing a face corresponding to the first challenge) for the obvious reason of enhancing the functionality and the flexibility of the authentication system. 



Related Application: 16/281,297
Claims 25, 28, 30 and 36. An authentication device comprising: 
a processor configured to:
output a plurality of challenges corresponding to an authentication request for a user, a first challenge, among the plurality of challenges,  requesting the user to perform a (live) motion to be captured by a camera within a predetermined period of time;
capture an image corresponding to the first challenge performed by the user;
output an icon image corresponding to the first challenge, the icon image representing a face corresponding to the first challenge (only claim 28);
determine whether a motion performed by the user is correct based on the captured image; 
determine whether time information regarding the plurality of challenges and an input duration corresponding to the motion satisfies a condition, the input duration is a duration of time that the user is continuously inputting to the captured image while performing the motion; and
output a determination result indicating an existence of the user based on a determination that the input duration that the user is continuously inputting to the captured image satisfies the condition.
Claims 1, 24 and 29: An authentication device comprising: a memory configured to store instructions; and a processor configured to execute the instructions to:
output multiple challenges at a first time, the multiple challenges comprising first information and second information, the first information requesting a user to move the face of the user in a direction, and the second information indicating a period of time the face of the user continuously keeps facing in the direction of the first information in a stationary state; 
input a facial image representing the movement of the face of the user in the direction performed by the user in response to the multiple challenges; and 
output a determination result based on whether  the face of the user continuously keeps facing in the direction of the first information in the stationary state for the period of time indicated in the multiple challenges, the period of time starting at the user faces the direction of the first information, wherein the multiple challenges have sequency.
Claim 5: The authentication device according to claim 1, wherein the facial image is a live motion image captured by a camera.
Claim 6: The authentication device according to claim 1, wherein outputting the multiple challenges 
Claim 25: The method of claim 24, wherein the determination result indicates that the user is a real human when the period of time the user continuously keeps facing in the direction after moving the face towards the direction satisfies the predetermined timing criterion and when the response input corresponding to the multiple challenges is correct.
Claims 27, 29, 33 and 37: An authentication device comprising: 
a processor configured to: 
output a plurality of challenge, corresponding to an authentication request for a user, a first challenge, among the plurality of challenges, requesting the user to perform a (live) motion to be captured by a camera within a predetermined period of time; 
capture an image corresponding to the first challenge performed by the user; 
output an icon image corresponding to the first challenge, the icon image representing a face corresponding to the first challenge (only claim 29);
determine whether a motion performed by the user is correct based on the captured image corresponding to the first challenge;
determine whether time information regarding the plurality of challenges and an input duration corresponding to the motion satisfies a condition, the input duration is a duration of time that the user is continuously inputting to the captured image while performing the motion; and
authenticate access to an external device based on a determination that the input duration that the user is continuously inputting to the captured image satisfies the condition.
Claim 19: An authentication device comprising: a memory configured to store instructions; and a processor configured to execute the instructions to:
output multiple challenges at a first time, the multiple challenges comprising first information and second information, the first information requesting a user to move the face of the user in a direction, and the second information indicating a period of time the face of the user continuously keeps facing in the direction of the first information in a stationary state; 
input a facial image representing the movement of the face of the user in the direction performed by the user in response to the multiple challenges; and 
authenticate access based on whether the face of the user continuously keeps facing in the direction of the wherein the multiple challenges have sequency.
Claim 20, The authentication device according to claim 19, wherein the processor is further configured to authenticate access to an external device when the face of the user continuously keeps facing in the direction of the first information in the stationary state for the period of time indicated in the multiple challenges and when the response input corresponding to the multiple challenges is correct.
Claim 11. The authentication device according to claim 28, wherein the motion of the user captured by the camera is a facial image comprising a plurality of frames.
Claim 7: The authentication device according to claim 1, wherein the input facial image comprises a plurality of frames
Claim 12: The authentication device according to claim 28, wherein the processor is further configured to display a direction corresponding to the motion performed by the user using the icon image.  
Claim 8: The authentication device according to claim 1, wherein the processor is further configured to display a direction corresponding to the movement of the face of the user performed by the user using a facial icon image.
 Claim 14: The authentication device according to claim 28, wherein the plurality of challenges are different operations to be performed by the user.
Claim 10: The authentication device according to claim 1, wherein the multiple challenges are different operations to be performed by the user.
Claim 15: The authentication device according to claim 28, wherein the plurality of challenges are continuously presented to the user
Claim 11: The authentication device according to claim 1, wherein the multiple of challenges are continuously presented to the user
Claims 16 and 26: The authentication device according to claims 28 and 27, wherein the motion is a video.  
Claim 12: The authentication device according to claim 1, wherein facial image is a video
Claim 17: The authentication device according to claim 28, wherein a reaction time corresponding to each of the plurality of challenges are different
Claim 13: The authentication device according to claim 8, wherein each of the multiple challenges is associated with different periods of time.
Claim 18: The authentication device according to claim 28, wherein the processor is further configured to refrain from outputting the determination result indicating the existence of the user based on a determination that the input duration that the user is continuously inputting to the captured image does not satisfy the condition
Claim 14: The authentication device according to claim 1, wherein the determination result does not indicate that the user is a real human when the period of time the user continuously keeps facing in the direction after moving the face towards the direction does not satisfy the predetermined timing criterion or when the movement of the face of the user in the direction represented in the facial image input in the response corresponding to the multiple challenges is incorrect
Claim 19: The authentication device according to claim 28, wherein the first challenge comprises a request for biometric information on the user.  
Claim 15: The authentication device according to claim 1, wherein the multiple challenges comprises a request for biometric information on the user.
Claim 20: The authentication device according to claim 19, wherein the processor is further configured to determine that the user to be authenticated is a pre-registered user based on the biometric information included in the captured image.  
Claim 16: The authentication device according to claim 15, wherein the processor is further configured to determine that the user is a pre-registered user based on the biometric information included in the response.
Claim 22: The authentication device according to claim 19, wherein the processor does not recognize that the user to authenticated is a pre-registered user based 
Claim 18: The authentication device according to claim 15, wherein the processor does not recognize that the user is a pre-registered user based on the biometric information included in the response when the 
Claim 24: The authentication device according to claim 29, wherein the processor is further configured to deny access to the external device based on a determination that the input duration that the user is continuously inputting to the captured image does not satisfy the condition
Claim 23: The authentication device according to claim 19, wherein the processor is further configured to deny access to an external device when the period of time the user continuously keeps facing in the direction after moving the face towards the direction does not satisfy the predetermined timing criterion or when the movement of the face of the user in the direction represented in the facial image input in the response corresponding to the multiple challenge is incorrect



 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-12, 14-22, 24-30, 33, 36-38, 40-41 and 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroaki Kiso Japanese Patent No. JP4760049B2 (hereinafter “Kiso”) in view of Karmarkar et al. U.S. Patent Pub. No. 2015/0135309 A1 (hereinafter “Karmarkar”)

As per claim 25, Kiso teaches an authentication device comprising: 
a processor configured to (an electronic device incorporating the face authentication apparatus. Kiso, para [0001]):
output a plurality of challenges corresponding to an authentication request for a user, a first challenge, among the plurality of challenges, requesting the user to perform a motion to be captured by a camera within a predetermined period of time (The facial expression pattern condition generating unit 43 generates a facial expression pattern (up and down of eyebrows, opening and closing of a mouth, etc.[plurality of challenges]) required of a user who is a person to be authenticated. Kiso, para [0041])(The display timing in this case may be triggered by a predetermined input, for example, pressing of the input device 1 or the like, or by displaying the imaging start timing (2 seconds before, 1 second before, start) on the output device 2. Kiso, para [0042]);
(The moving image captured from the camera 4 is passed to the facial expression extraction unit 42. Kiso, para [0052]); 
determine whether a motion performed by the user is correct based on the captured image corresponding to the first challenge (The living body discriminating unit 41 compares the condition with the condition passed from the facial expression pattern condition generating unit 43. In this case, since the condition is that the mouth is opened, it is determined that the patterns match, as a result of the comparison, and the user performs facial expression as requested and determines that the pattern 1 has passed. Kiso, para [0053]); 
Kiso does not explicitly teach determine whether time information regarding the plurality of challenges and an input duration corresponding to the motion satisfies a condition, the input duration is a duration of time that the user is continuously inputting to the captured image while performing the motion; and output a determination result indicating an existence of the user based on a determination that the input duration that the user is continuously inputting to the captured image satisfies the condition.
However, Karmarkar teaches determine whether time information regarding the plurality of challenges and an input duration corresponding to the motion satisfies a condition (it is determined if the eye-tracking data obtained in step 106 satisfies the particular conditions [see Fig. 7A “look at the seated woman for 1 second [input duration] within 2 second [time information]”] . Karmarkar, para [0030] and Fig. 7A), the input duration is a duration of time that the user is continuously inputting to the captured image while performing the motion (The eye-tracking data can be timestamped. The eye-tracking data can indicate a user's attention span for a period of time [input duration]. Karmarkar, para [0060]) (the pattern of viewing the image comprises fixating a user gaze with respect to an image element for a specified time period. Karmarkar, claim 6); and 
 output a determination result indicating an existence of the user based on a determination that the input duration that the user is continuously inputting to the captured image satisfies the condition (using eye-tracking data to determine that a response to a query is provided by a human. Karmarkar, para [0038]) (If the user followed the previously provided instructions, the user's eye-tracking data indicates that the user looked at the region 802 associated with the seated woman icon 800 for one second within two seconds of the display of the test image, and then the user can be deemed to have passed the authentication test. Karmarkar, para [0064] and Fig. 7A)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Kiso to determine whether time information regarding the plurality of challenges and an input duration corresponding to the motion satisfies a condition, the input duration is a duration of time that the user is continuously inputting to the captured image while performing the motion; and output a determination result indicating an existence of the user based on a determination that the input duration that the user is continuously inputting to the captured image satisfies the condition. One would be motivated to do so, to improve the security of the system and ensure that the responses to the authentication challenges are generated by a human user. (Karmarkar, para [0006]).

  	As per claim 26, Kiso and Karmarkar teach the authentication device according to claim 25, wherein the motion captured by the camera is a video (The camera 4 a can mainly capture the face of the user who wants to access, and outputs the obtained video to the face detection unit 3. Kiso, para [0012]).  

As per claim 27, Kiso teaches an authentication device comprising: 
a processor configured to (an electronic device incorporating the face authentication apparatus. Kiso, para [0001]): 
output a plurality of challenges, corresponding to an authentication request for a user, a first challenge, among the plurality of challenges, requesting the user to perform a motion to be captured by a camera within a predetermined period of time (The facial expression pattern condition generating unit 43 generates a facial expression pattern (up and down of eyebrows, opening and closing of a mouth, etc.[plurality of challenges]) required of a user who is a person to be authenticated. Kiso, para [0041])(The display timing in this case may be triggered by a predetermined input, for example, pressing of the input device 1 or the like, or by displaying the imaging start timing (2 seconds before, 1 second before, start) on the output device 2. Kiso, para [0042]); 
capture an image corresponding to the first challenge performed by the user (The moving image captured from the camera 4 is passed to the facial expression extraction unit 42. Kiso, para [0052]); 
determine whether a motion performed by the user is correct based on the captured image corresponding to the first challenge (The living body discriminating unit 41 compares the condition with the condition passed from the facial expression pattern condition generating unit 43. In this case, since the condition is that the mouth is opened, it is determined that the patterns match, as a result of the comparison, and the user performs facial expression as requested and determines that the pattern 1 has passed. Kiso, para [0053]); 
Kiso does not explicitly teach determining whether time information regarding the plurality of challenges and an input duration corresponding to the motion satisfies a condition, the input duration is a duration of time that the user is continuously inputting to the captured image while performing the motion; and authenticate access to an external device based on a determination that the input duration that the user is continuously inputting to the captured image satisfies the condition.
However, Karmarkar teaches determining whether time information regarding the plurality of challenges and an input duration corresponding to the motion satisfies a condition (it is determined if the eye-tracking data obtained in step 106 satisfies the particular conditions [see Fig. 7A “look at the seated woman for 1 second [input duration] within 2 second [time information]”] . Karmarkar, para [0030] and Fig. 7A), the input duration is a duration of time that the user is continuously inputting to the captured image while performing the motion (The eye-tracking data can be timestamped. The eye-tracking data can indicate a user's attention span for a period of time [input duration]. Karmarkar, para [0060]) (the pattern of viewing the image comprises fixating a user gaze with respect to an image element for a specified time period. Karmarkar, claim 6); and 
 authenticate access to an external device based on a determination that the input duration that the user is continuously inputting to the captured image satisfies the condition (access can be enabled for the user to a specified file and/or service (e.g. a web site, engage in an online transaction, post to a microblog, and the like) when the user's eye-tracking data matches the one or more baseline datasets within a specified threshold. Karmarkar, para [0043])(a user attribute is determined based on the eye-tracking data. Example user attributes that can be determined with eye-tracking data include […] whether the user has permission to access a resource such as a digital document, an operation of a computing system (e.g. unlocking a door, turning on a vehicle [external devices], accessing a television channel, etc.). Karmarkar, para [0061])(If the user followed the previously provided instructions, the user's eye-tracking data indicates that the user looked at the region 802 associated with the seated woman icon 800 for one second within two seconds of the display of the test image, and then the user can be deemed to have passed the authentication test. Karmarkar, para [0064] and Fig. 7A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Kiso to determine whether time information regarding the plurality of challenges and an input duration corresponding to the motion satisfies a condition, the input duration is a duration of time that the user is continuously inputting to the captured image while performing the motion; and authenticate access to an external device based on a determination that the input duration that the user is continuously inputting to the captured image satisfies the condition. One would be motivated to do so, to improve the security of the system and ensure that the responses to the authentication challenges are generated by a human user. (Karmarkar, para [0006]).

As per claim 28, Kiso teaches an authentication device comprising: 
	A processor configured to (an electronic device incorporating the face authentication apparatus. Kiso, para [0001]):
output a plurality of challenges corresponding to an authentication request for a user a first challenge, among the plurality of challenges, requesting the user to perform a motion to be (The facial expression pattern condition generating unit 43 generates a facial expression pattern (up and down of eyebrows, opening and closing of a mouth, etc.[plurality of challenges]) required of a user who is a person to be authenticated. Kiso, para [0041])(The display timing in this case may be triggered by a predetermined input, for example, pressing of the input device 1 or the like, or by displaying the imaging start timing (2 seconds before, 1 second before, start) on the output device 2. Kiso, para [0042]); 
output an icon image corresponding to the first challenge, the icon image representing a face corresponding to the first challenge (The generated face image pattern is displayed on the output device 2 through the control unit 31. Kiso, para [0042])( since two patterns “open mouth” and “brow up eyebrows” are generated, first, the output device 2 is displayed on the output device 2 to request the user to open the mouth. Kiso, para [0052]); 
capture an image corresponding to the first challenge performed by the user (The moving image captured from the camera 4 is passed to the facial expression extraction unit 42. Kiso, para [0052]); 
determine whether a motion performed by the user is correct based on the captured image corresponding to the first challenge (The living body discriminating unit 41 compares the condition with the condition passed from the facial expression pattern condition generating unit 43. In this case, since the condition is that the mouth is opened, it is determined that the patterns match, as a result of the comparison, and the user performs facial expression as requested and determines that the pattern 1 has passed. Kiso, para [0053]); 
Kiso does not explicitly teach determine whether time information regarding the plurality of challenges and an input duration corresponding to the motion satisfies a condition, the input 
However, Karmarkar teaches determine whether time information regarding the plurality of challenges and an input duration corresponding to the motion satisfies a condition (it is determined if the eye-tracking data obtained in step 106 satisfies the particular conditions [see Fig. 7A “look at the seated woman for 1 second [input duration] within 2 second [time information]”] . Karmarkar, para [0030] and Fig. 7A), the input duration is a duration of time that the user is continuously inputting to the captured image while performing the motion (The eye-tracking data can be timestamped. The eye-tracking data can indicate a user's attention span for a period of time [input duration]. Karmarkar, para [0060]) (the pattern of viewing the image comprises fixating a user gaze with respect to an image element for a specified time period. Karmarkar, claim 6); and 
 output a determination result indicating an existence of the user based on a determination that the input duration that the user is continuously inputting to the captured image satisfies the condition (using eye-tracking data to determine that a response to a query is provided by a human. Karmarkar, para [0038]) (If the user followed the previously provided instructions, the user's eye-tracking data indicates that the user looked at the region 802 associated with the seated woman icon 800 for one second within two seconds of the display of the test image, and then the user can be deemed to have passed the authentication test. Karmarkar, para [0064] and Fig. 7A).
 (Karmarkar, para [0006]).

As per claim 11, Kiso and Karmarkar teaches the authentication device according to claim 28, wherein the motion of the user captured by the camera is a facial image comprising a plurality of frames (The camera 4 a can mainly capture the face of the user who wants to access, and outputs the obtained video [plurality of frames] to the face detection unit 3. Kiso, para [0012]).
 
As per claim 12, Kiso and Karmarkar teaches the authentication device according to claim 28, wherein the processor is further configured to display a direction corresponding to the motion performed by the user using the icon image (The generated face image pattern is displayed on the output device 2 through the control unit 31. Kiso, para [0042])(since two patterns “open mouth” and “brow up eyebrows” [directions] are generated, first, the output device 2 is displayed on the output device 2 to request the user to open the mouth. Kiso, para [0052]).  

As per claim 14, Kiso and Karmarkar teaches the authentication device according to claim 28, wherein the plurality of challenges are different operations to be performed by the user (since two patterns “open mouth” and “brow up eyebrows” [are different operations] are generated, first, the output device 2 is displayed on the output device 2 to request the user to open the mouth. Kiso, para [0052]). 

As per claim 15, Kiso and Karmarkar teaches the authentication device according to claim 28, wherein the plurality of challenges are continuously presented to the user (since the condition is that the mouth is opened [first challenge], it is determined that the patterns match, as a result of the comparison, and the user performs facial expression as requested and determines that the pattern 1 has passed, Subsequently, display is performed on the output device 2 to request the user to raise the eyebrows [second challenge is presented right after the first challenge passed]. Kiso, para [0053]-[0054]).  

As per claim 16, Kiso and Karmarkar teaches the authentication device according to claim 28, wherein the motion is a video (The camera 4 a can mainly capture the face of the user who wants to access, and outputs the obtained video to the face detection unit 3. Kiso, para [0012]).    

As per claim 17, Kiso and Karmarkar teaches the authentication device according to claim 28. Kiso does not explicitly teach wherein a reaction time corresponding to each of the plurality of challenges are different.
(eye gazes upon a series of specified icons with a provided time parameter. Karmarkar, para [0062])( The eye-tracking data can be obtained for a set period of time once it is determined that the user has begun scanning the digital image (e.g. for first fifteen seconds, up to one minute, until the user inputs an answer into the query field, until the user looks away from the display and the like [deferent reaction times]). Karmarkar, para [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Kiso so that a reaction time corresponding to each of the plurality of challenges are different. One would be motivated to do so, to enhance the efficiency of the authentication system by giving different reaction time for challenges based on the complexity or the accuracy of the challenge. 

As per claim 18, Kiso and Karmarkar teaches the authentication device according to claim 28. Kiso does not explicitly teach wherein the processor is further configured to refrain from outputting the determination result indicating the existence of the user based on a determination that the input duration that the user is continuously inputting to the captured image does not satisfy the condition.
However, Karmarkar teaches refrain from outputting the determination result indicating the existence of the user based on a determination that the input duration that the user is continuously inputting to the captured image does not satisfy the condition (if a user's eye-tracking data indicated that the user gazed at the key [the user is not performing the correct response during the input duration] during a period provided for the authentication test, the user would fail the authentication test [and the existence of the use shall be refrained]. Karmarkar, para [0064]) (The eye-tracking data can then be analyzed (e.g. compared to baseline data sets of other human users and the like) to determine that the user is a person. Karmarkar, para [0045])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Kiso to refrain from outputting the determination result indicating the existence of the user based on a determination that the input duration that the user is continuously inputting to the captured image does not satisfy the condition. One would be motivated to do so, to improve the security of the system and ensure that the responses to the authentication challenges are generated by a human user. (Karmarkar, para [0006]).
 
As per claim 19, Kiso and Karmarkar teaches the authentication device according to claim 28, wherein the first challenge comprises a request for biometric information on the user (The biometric discriminating unit 41 compares the face movement obtained from the facial expression extracting unit 42 with the facial expression required by the user by the facial expression pattern condition generating unit 43, and determines whether or not they match. Kiso, para [0048]).  

As per claim 20, Kiso teaches the authentication device according to claim 19, wherein the processor is further configured to determine that the user to be authenticated is a pre-registered user based on the biometric information included in the captured image (The storage unit 11 recognizes registration information (hereinafter referred to as registered face data) F relating to the facial features of the user, registration information (hereinafter referred to as registered facial expression change pattern data) E relating to a change pattern of the facial expression of the user, and recognizes the user. Kiso, para [0008]) (authentication is performed to determine whether or not the user's face captured by the camera 4a matches the user's face registered in the storage unit 11 [if it matches then it is a pre-registered user], and the authentication result is determined by the access right determination unit. 15 is output. Kiso, para [0014]).  

As per claim 21, Kiso teaches the authentication device according to claim 19, wherein the processor is further configured to determine that the user to be authenticated is a pre-registered user based on the biometric information included in the captured image after confirming the existence of the user (compares an input moving image with an expression pattern that is intended by an authentication subject and is registered in advance by the authentication subject, and is composed of a combination of a plurality of different facial expressions. In this case, the moving image is determined to be a living body[confirming the existence of the user], and when the moving image is determined to be a living body, the face authentication processing of the person to be authenticated is performed [confirming a pre-registered user] on the moving image. Kiso, para [0030]).  

As per claim 22, Kiso teaches the authentication device according to claim 19, wherein the processor does not recognize that the user to authenticated is a pre-registered user based on the biometric information included in the captured image when the existence of the user is not confirmed (The biometric discriminating unit 41 compares the face movement obtained from the facial expression extracting unit 42 with the facial expression required by the user by the facial expression pattern condition generating unit 43, and determines whether or not they match. If they do not match within a certain period of time, it is determined to be NG, and the processing flow ends as a failure [which implies that the user was not recognized as a pre-registered user]. Kiso, para [0048]).  

As per claim 38, Kiso and Karmarkar teach the authentication device according to claim 28, wherein the icon image directs a user to move in a specific manner to perform the first challenge (The generated face image pattern is displayed on the output device 2 through the control unit 31. Kiso, para [0042])(since two patterns “open mouth” and “brow up eyebrows” [directions] are generated, first, the output device 2 is displayed on the output device 2 to request the user to open the mouth. Kiso, para [0052]).   

As per claim 40, Kiso and Karmarkar teach the authentication device according to claim 28, wherein the icon image directs a user to move the face in a direction to perform the first challenge (The generated face image pattern is displayed on the output device 2 through the control unit 31. Kiso, para [0042]) (The facial expression pattern condition generating unit 43 generates a facial expression pattern (up and down of eyebrows, opening and closing of a mouth, etc.[plurality of challenges]) required of a user who is a person to be authenticated. Kiso, para [0041])

As per claim 44, Kiso and Karmarkar teaches the authentication device according to claim 28, wherein the motion performed by the user is determined to be correct based on a (since the condition is that the mouth is opened [first challenge], it is determined that the patterns match, as a result of the comparison, and the user performs facial expression as requested and determines that the pattern 1 has passed. Kiso, para [0053]).

As per claim 29, Kiso teaches an authentication device comprising: 
a processor configured to (an electronic device incorporating the face authentication apparatus. Kiso, para [0001]): 
output a plurality of challenges corresponding to an authentication request for a user, a first challenge, among the plurality of challenges, requesting the user to perform a motion to be captured by a camera within a predetermined period of time (The facial expression pattern condition generating unit 43 generates a facial expression pattern (up and down of eyebrows, opening and closing of a mouth, etc.[plurality of challenges]) required of a user who is a person to be authenticated. Kiso, para [0041])(The display timing in this case may be triggered by a predetermined input, for example, pressing of the input device 1 or the like, or by displaying the imaging start timing (2 seconds before, 1 second before, start) on the output device 2. Kiso, para [0042]); 
output an icon image corresponding to the first challenge, the icon image representing a face corresponding to the first challenge (The generated face image pattern is displayed on the output device 2 through the control unit 31. Kiso, para [0042])( since two patterns “open mouth” and “brow up eyebrows” are generated, first, the output device 2 is displayed on the output device 2 to request the user to open the mouth. Kiso, para [0052]); 
(The moving image captured from the camera 4 is passed to the facial expression extraction unit 42. Kiso, para [0052]); 
determine whether a motion performed by the user is correct based on the captured image corresponding to the first challenge (The living body discriminating unit 41 compares the condition with the condition passed from the facial expression pattern condition generating unit 43. In this case, since the condition is that the mouth is opened, it is determined that the patterns match, as a result of the comparison, and the user performs facial expression as requested and determines that the pattern 1 has passed. Kiso, para [0053]); 
Kiso does not explicitly teach determining whether time information regarding the plurality of challenges and an input duration corresponding to the motion satisfies a condition, the input duration is a duration of time that the user is continuously inputting to the captured image while performing the motion; and authenticate access to an external device based on a determination that the input duration that the user is continuously inputting to the captured image satisfies the condition.
However, Karmarkar teaches determining whether time information regarding the plurality of challenges and an input duration corresponding to the motion satisfies a condition (it is determined if the eye-tracking data obtained in step 106 satisfies the particular conditions [see Fig. 7A “look at the seated woman for 1 second [input duration] within 2 second [time information]”] . Karmarkar, para [0030] and Fig. 7A), the input duration is a duration of time that the user is continuously inputting to the captured image while performing the motion (The eye-tracking data can be timestamped. The eye-tracking data can indicate a user's attention span for a period of time [input duration]. Karmarkar, para [0060]) (the pattern of viewing the image comprises fixating a user gaze with respect to an image element for a specified time period. Karmarkar, claim 6); and 
 authenticate access to an external device based on a determination that the input duration that the user is continuously inputting to the captured image satisfies the condition (access can be enabled for the user to a specified file and/or service (e.g. a web site, engage in an online transaction, post to a microblog, and the like) when the user's eye-tracking data matches the one or more baseline datasets within a specified threshold. Karmarkar, para [0043])(a user attribute is determined based on the eye-tracking data. Example user attributes that can be determined with eye-tracking data include […] whether the user has permission to access a resource such as a digital document, an operation of a computing system (e.g. unlocking a door, turning on a vehicle [external devices], accessing a television channel, etc.). Karmarkar, para [0061])(If the user followed the previously provided instructions, the user's eye-tracking data indicates that the user looked at the region 802 associated with the seated woman icon 800 for one second within two seconds of the display of the test image, and then the user can be deemed to have passed the authentication test. Karmarkar, para [0064] and Fig. 7A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Kiso to determine whether time information regarding the plurality of challenges and an input duration corresponding to the motion satisfies a condition, the input duration is a duration of time that the user is continuously inputting to the captured image while performing the motion; and authenticate access to an external device based on a determination that the input duration that the user is continuously inputting to the captured image satisfies the condition. One would be  (Karmarkar, para [0006]).

As per claim 24, Kiso and Karmarkar teach the authentication device according to claim 29. Kiso does not explicitly teach wherein the processor is further configured to deny access to the external device based on a determination that the input duration that the user is continuously inputting to the captured image does not satisfy the condition
However, Karmarkar teaches deny access to the external device based on a determination that the input duration that the user is continuously inputting to the captured image does not satisfy the condition (if a user's eye-tracking data indicated that the user gazed at the key [the user is not performing the correct response during the input duration] during a period provided for the authentication test, the user would fail the authentication test [and access will be denied]. Karmarkar, para [0064])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Kiso to deny access to the external device based on a determination that the input duration that the user is continuously inputting to the captured image does not satisfy the condition. One would be motivated to do so, to improve the security of the system and ensure that only authenticated user can access resources.

As per claim 41, Kiso and Karmarkar teach the authentication device according to claim 29, wherein the icon image directs a user to move in a specific manner to perform the first challenge (The generated face image pattern is displayed on the output device 2 through the control unit 31. Kiso, para [0042])(since two patterns “open mouth” and “brow up eyebrows” [directions] are generated, first, the output device 2 is displayed on the output device 2 to request the user to open the mouth. Kiso, para [0052]).  

As per claim 43, Kiso and Karmarkar teach the authentication device according to claim 29, wherein the icon image directs a user to move the face in a direction to perform the first challenge (The generated face image pattern is displayed on the output device 2 through the control unit 31. Kiso, para [0042]) (The facial expression pattern condition generating unit 43 generates a facial expression pattern (up and down of eyebrows, opening and closing of a mouth, etc.[plurality of challenges]) required of a user who is a person to be authenticated. Kiso, para [0041]).  

As per claim 30, Kiso teaches a method of authenticating a user comprising: 
outputting plurality of challenges corresponding to an authentication request from a user, a first challenge, among the plurality of challenges, requesting the user to perform a live motion to be captured by a camera within a predetermined period of time (The facial expression pattern condition generating unit 43 generates a facial expression pattern (up and down of eyebrows, opening and closing of a mouth, etc.[plurality of challenges]) required of a user who is a person to be authenticated. Kiso, para [0041])(The display timing in this case may be triggered by a predetermined input, for example, pressing of the input device 1 or the like, or by displaying the imaging start timing (2 seconds before, 1 second before, start) on the output device 2. Kiso, para [0042]); 
(The moving image captured from the camera 4 is passed to the facial expression extraction unit 42. Kiso, para [0052]); 
determining whether a motion performed by the user is correct based on the captured image corresponding to the first challenge (The living body discriminating unit 41 compares the condition with the condition passed from the facial expression pattern condition generating unit 43. In this case, since the condition is that the mouth is opened, it is determined that the patterns match, as a result of the comparison, and the user performs facial expression as requested and determines that the pattern 1 has passed. Kiso, para [0053]); 
Kiso does not explicitly teach determining whether time information regarding the plurality of challenges and an input duration corresponding to the motion satisfies a condition, the input duration is a duration of time that the user is continuously inputting to the captured image while performing the motion; and outputting a determination result indicating an existence of the user based on a determination that the input duration that the user is continuously inputting to the captured image satisfies the condition.
However, Karmarkar teaches determining whether time information regarding the plurality of challenges and an input duration corresponding to the motion satisfies a condition (it is determined if the eye-tracking data obtained in step 106 satisfies the particular conditions [see Fig. 7A “look at the seated woman for 1 second [input duration] within 2 second [time information]”] . Karmarkar, para [0030] and Fig. 7A), the input duration is a duration of time that the user is continuously inputting to the captured image while performing the motion (The eye-tracking data can be timestamped. The eye-tracking data can indicate a user's attention span for a period of time [input duration]. Karmarkar, para [0060]) (the pattern of viewing the image comprises fixating a user gaze with respect to an image element for a specified time period. Karmarkar, claim 6); and 
 outputting a determination result indicating an existence of the user based on a determination that the input duration that the user is continuously inputting to the captured image satisfies the condition (using eye-tracking data to determine that a response to a query is provided by a human. Karmarkar, para [0038]) (If the user followed the previously provided instructions, the user's eye-tracking data indicates that the user looked at the region 802 associated with the seated woman icon 800 for one second within two seconds of the display of the test image, and then the user can be deemed to have passed the authentication test. Karmarkar, para [0064] and Fig. 7A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Kiso to determine whether time information regarding the plurality of challenges and an input duration corresponding to the motion satisfies a condition, the input duration is a duration of time that the user is continuously inputting to the captured image while performing the motion; and outputting a determination result indicating an existence of the user based on a determination that the input duration that the user is continuously inputting to the captured image satisfies the condition. One would be motivated to do so, to improve the security of the system and ensure that the responses to the authentication challenges are generated by a human user. (Karmarkar, para [0006]).
  
As per claim 33, Kiso teaches a method of authenticating a user comprising: 
outputting a plurality of challenges corresponding to an authentication request from a user, a first challenge, among the plurality of challenges,  requesting the user to perform a live (The facial expression pattern condition generating unit 43 generates a facial expression pattern (up and down of eyebrows, opening and closing of a mouth, etc.[plurality of challenges]) required of a user who is a person to be authenticated. Kiso, para [0041])(The display timing in this case may be triggered by a predetermined input, for example, pressing of the input device 1 or the like, or by displaying the imaging start timing (2 seconds before, 1 second before, start) on the output device 2. Kiso, para [0042]); 
capturing an image corresponding to the first challenge performed by the user (The moving image captured from the camera 4 is passed to the facial expression extraction unit 42. Kiso, para [0052]); 
determining whether a motion performed by the user is correct based on the captured image corresponding to the first challenge (The living body discriminating unit 41 compares the condition with the condition passed from the facial expression pattern condition generating unit 43. In this case, since the condition is that the mouth is opened, it is determined that the patterns match, as a result of the comparison, and the user performs facial expression as requested and determines that the pattern 1 has passed. Kiso, para [0053]); 
Kiso does not explicitly teach determining whether time information regarding the plurality of challenges and an input duration corresponding to the motion satisfies a condition, the input duration is a duration of time that the user is continuously inputting to the captured image while performing the motion; and authenticating access to an external device based on a determination that the input duration that the user is continuously inputting to the captured image satisfies the condition.
 (it is determined if the eye-tracking data obtained in step 106 satisfies the particular conditions [see Fig. 7A “look at the seated woman for 1 second [input duration] within 2 second [time information]”] . Karmarkar, para [0030] and Fig. 7A), the input duration is a duration of time that the user is continuously inputting to the captured image while performing the motion (The eye-tracking data can be timestamped. The eye-tracking data can indicate a user's attention span for a period of time [input duration]. Karmarkar, para [0060]) (the pattern of viewing the image comprises fixating a user gaze with respect to an image element for a specified time period. Karmarkar, claim 6); and 
 authenticating access to an external device based on a determination that the input duration that the user is continuously inputting to the captured image satisfies the condition (access can be enabled for the user to a specified file and/or service (e.g. a web site, engage in an online transaction, post to a microblog, and the like) when the user's eye-tracking data matches the one or more baseline datasets within a specified threshold. Karmarkar, para [0043])(a user attribute is determined based on the eye-tracking data. Example user attributes that can be determined with eye-tracking data include […] whether the user has permission to access a resource such as a digital document, an operation of a computing system (e.g. unlocking a door, turning on a vehicle [external devices], accessing a television channel, etc.). Karmarkar, para [0061])(If the user followed the previously provided instructions, the user's eye-tracking data indicates that the user looked at the region 802 associated with the seated woman icon 800 for one second within two seconds of the display of the test image, and then the user can be deemed to have passed the authentication test. Karmarkar, para [0064] and Fig. 7A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Kiso to determine whether time information regarding the plurality of challenges and an input duration corresponding to the motion satisfies a condition, the input duration is a duration of time that the user is continuously inputting to the captured image while performing the motion; and authenticating access to an external device based on a determination that the input duration that the user is continuously inputting to the captured image satisfies the condition. One would be motivated to do so, to improve the security of the system and ensure that the responses to the authentication challenges are generated by a human user. (Karmarkar, para [0006]).

As per claim 36, Kiso teaches a non-transitory computer readable medium having stored therein a program for performing a method of authenticating a user comprising: 
outputting plurality of challenges corresponding to an authentication request from a user, a first challenge, among the plurality of challenges, requesting the user to perform a live motion to be captured by a camera within a predetermined period of time (The facial expression pattern condition generating unit 43 generates a facial expression pattern (up and down of eyebrows, opening and closing of a mouth, etc.[plurality of challenges]) required of a user who is a person to be authenticated. Kiso, para [0041])(The display timing in this case may be triggered by a predetermined input, for example, pressing of the input device 1 or the like, or by displaying the imaging start timing (2 seconds before, 1 second before, start) on the output device 2. Kiso, para [0042]); 
(The moving image captured from the camera 4 is passed to the facial expression extraction unit 42. Kiso, para [0052]); 
determining whether a motion performed by the user is correct based on the captured image corresponding to the first challenge (The living body discriminating unit 41 compares the condition with the condition passed from the facial expression pattern condition generating unit 43. In this case, since the condition is that the mouth is opened, it is determined that the patterns match, as a result of the comparison, and the user performs facial expression as requested and determines that the pattern 1 has passed. Kiso, para [0053]); 
Kiso does not explicitly teach determining whether time information regarding the plurality of challenges and an input duration corresponding to the motion satisfies a condition, the input duration is a duration of time that the user is continuously inputting to the captured image while performing the motion; and outputting a determination result indicating an existence of the user based on a determination that the input duration that the user is continuously inputting to the captured image satisfies the condition.
However, Karmarkar teaches determining whether time information regarding the plurality of challenges and an input duration corresponding to the motion satisfies a condition (it is determined if the eye-tracking data obtained in step 106 satisfies the particular conditions [see Fig. 7A “look at the seated woman for 1 second [input duration] within 2 second [time information]”] . Karmarkar, para [0030] and Fig. 7A), the input duration is a duration of time that the user is continuously inputting to the captured image while performing the motion (The eye-tracking data can be timestamped. The eye-tracking data can indicate a user's attention span for a period of time [input duration]. Karmarkar, para [0060]) (the pattern of viewing the image comprises fixating a user gaze with respect to an image element for a specified time period. Karmarkar, claim 6); and 
 outputting a determination result indicating an existence of the user based on a determination that the input duration that the user is continuously inputting to the captured image satisfies the condition (using eye-tracking data to determine that a response to a query is provided by a human. Karmarkar, para [0038]) (If the user followed the previously provided instructions, the user's eye-tracking data indicates that the user looked at the region 802 associated with the seated woman icon 800 for one second within two seconds of the display of the test image, and then the user can be deemed to have passed the authentication test. Karmarkar, para [0064] and Fig. 7A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Kiso to determine whether time information regarding the plurality of challenges and an input duration corresponding to the motion satisfies a condition, the input duration is a duration of time that the user is continuously inputting to the captured image while performing the motion; and outputting a determination result indicating an existence of the user based on a determination that the input duration that the user is continuously inputting to the captured image satisfies the condition. One would be motivated to do so, to improve the security of the system and ensure that the responses to the authentication challenges are generated by a human user. (Karmarkar, para [0006]).
 
As per claim 37, Kiso teaches a non-transitory computer readable medium having stored therein a program for performing a method of authenticating a user comprising: 
(The facial expression pattern condition generating unit 43 generates a facial expression pattern (up and down of eyebrows, opening and closing of a mouth, etc.[plurality of challenges]) required of a user who is a person to be authenticated. Kiso, para [0041])(The display timing in this case may be triggered by a predetermined input, for example, pressing of the input device 1 or the like, or by displaying the imaging start timing (2 seconds before, 1 second before, start) on the output device 2. Kiso, para [0042]); 
capturing an image corresponding to the first challenge performed by the user (The moving image captured from the camera 4 is passed to the facial expression extraction unit 42. Kiso, para [0052]); 
determining whether a motion performed by the user is correct based on the captured image corresponding to the first challenge (The living body discriminating unit 41 compares the condition with the condition passed from the facial expression pattern condition generating unit 43. In this case, since the condition is that the mouth is opened, it is determined that the patterns match, as a result of the comparison, and the user performs facial expression as requested and determines that the pattern 1 has passed. Kiso, para [0053]); 
Kiso does not explicitly teach determining whether time information regarding the plurality of challenges and an input duration corresponding to the motion satisfies a condition, the input duration is a duration of time that the user is continuously inputting to the captured image while performing the motion; and authenticating access to an external device based on a 
However, Karmarkar teaches determining whether time information regarding the plurality of challenges and an input duration corresponding to the motion satisfies a condition (it is determined if the eye-tracking data obtained in step 106 satisfies the particular conditions [see Fig. 7A “look at the seated woman for 1 second [input duration] within 2 second [time information]”] . Karmarkar, para [0030] and Fig. 7A), the input duration is a duration of time that the user is continuously inputting to the captured image while performing the motion (The eye-tracking data can be timestamped. The eye-tracking data can indicate a user's attention span for a period of time [input duration]. Karmarkar, para [0060]) (the pattern of viewing the image comprises fixating a user gaze with respect to an image element for a specified time period. Karmarkar, claim 6); and 
 authenticating access to an external device based on a determination that the input duration that the user is continuously inputting to the captured image satisfies the condition (access can be enabled for the user to a specified file and/or service (e.g. a web site, engage in an online transaction, post to a microblog, and the like) when the user's eye-tracking data matches the one or more baseline datasets within a specified threshold. Karmarkar, para [0043])(a user attribute is determined based on the eye-tracking data. Example user attributes that can be determined with eye-tracking data include […] whether the user has permission to access a resource such as a digital document, an operation of a computing system (e.g. unlocking a door, turning on a vehicle [external devices], accessing a television channel, etc.). Karmarkar, para [0061])(If the user followed the previously provided instructions, the user's eye-tracking data indicates that the user looked at the region 802 associated with the seated woman icon 800 for one second within two seconds of the display of the test image, and then the user can be deemed to have passed the authentication test. Karmarkar, para [0064] and Fig. 7A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Kiso to determine whether time information regarding the plurality of challenges and an input duration corresponding to the motion satisfies a condition, the input duration is a duration of time that the user is continuously inputting to the captured image while performing the motion; and authenticating access to an external device based on a determination that the input duration that the user is continuously inputting to the captured image satisfies the condition. One would be motivated to do so, to improve the security of the system and ensure that the responses to the authentication challenges are generated by a human user. (Karmarkar, para [0006]).

Claims 39 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroaki Kiso Japanese Patent No. JP4760049B2 (hereinafter “Kiso”) in view of Karmarkar et al. U.S. Patent Pub. No. 2015/0135309 A1 (hereinafter “Karmarkar”) and further in view of Doi U.S. Patent Pub. No. 2004/0062423 A1.

As per claim 39, Kiso and Karmarkar teaches the authentication device according to claim 28. However, they do not explicitly teach wherein the icon image moves in a specific manner to guide the user how to perform the first challenge.  
However, Doi teaches wherein the icon image moves in a specific manner to guide the user how to perform the first challenge (when a personal authentication procedure starts, a character makes a round along the circumference of the monitor to guide the movement of the face of the person to be authenticated. Doi, para [0059] and FIGS. 11B-11D)( when the apparatus guides the person to follow the motion of the character by moving not only eyes but also the face, facial images free from any nonuniformity against a change in illumination can be acquired. Furthermore, when a bowing character is displayed upon completion of the registration procedure, it can relax the person to be authenticated, and facial image data of the person to be authenticated can be acquired in a relatively relaxed state. Doi, para [0057])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Kiso so that the icon image moves in a specific manner to guide the user how to perform the first challenge. One would be motivated to do so, to improve the efficiency of the authentication system (Doi, para [0057]).

As per claim 42, Kiso and Karmarkar teach the authentication device according to claim 29. However, they do not explicitly teach wherein the icon image moves in a specific manner to guide the user how to perform the first challenge.  
However, Doi teaches wherein the icon image moves in a specific manner to guide the user how to perform the first challenge (when a personal authentication procedure starts, a character makes a round along the circumference of the monitor to guide the movement of the face of the person to be authenticated. Doi, para [0059] and FIGS. 11B-11D)( when the apparatus guides the person to follow the motion of the character by moving not only eyes but also the face, facial images free from any nonuniformity against a change in illumination can be acquired. Furthermore, when a bowing character is displayed upon completion of the registration procedure, it can relax the person to be authenticated, and facial image data of the person to be authenticated can be acquired in a relatively relaxed state. Doi, para [0057])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Kiso so that the icon image moves in a specific manner to guide the user how to perform the first challenge. One would be motivated to do so, to improve the efficiency of the authentication system (Doi, para [0057]).

Response to Arguments
Applicant's arguments filed on August 26, 2021 with respect to 35 U.S.C. 103 rejections have been fully considered but they are moot in view of the new grounds of rejections. Applicant’s argument have been addressed in the above rejections. 

Related Prior Art
The following references have been considered relevant by the examiner: 
A.  Hirai US 2009/0309702 A1 directed to a personal authentication apparatus comprises an input unit configured to input image data; a face detection unit configured to detect a face region of a person included in the image data input by the input unit, and to detect feature data from the detected face region; a facial expression determination unit configured to determine a facial expression from the face region detected by the face detection unit
B. Ben Ayed US 2012/0019379 A1 a method for three-factor authentication uses a short wireless device to authenticate access to a computer or device. The computer or device issues a 
C. CHIN US 2012/0081282 A1 directed to a method of an electronic device includes capturing an image of a face of a user through a camera of the electronic device. The facial gesture of the image of the face of the user of the electronic device is determined to be associated with a user-defined facial gesture. The facial gesture of the image of the face of the user is compared with a designated security facial gesture. An access of the application of the electronic device is permitted when the facial gesture of the image of the face of the user of the electronic device matches the designated security facial gesture.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALID M ALMAGHAYREH whose telephone number is (571)272-0179.  The examiner can normally be reached on Monday - Thursday 8AM-5PM EST & Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Respectfully Submitted

/KHALID M ALMAGHAYREH/Examiner, Art Unit 2492